DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carli et al. herein referred to as “Carli” (USPPN 2016/0130854).
As to claims 1-2, Carli discloses at Figures 1-2 a dishwasher 10 having side cabinet walls, an interior wash chamber, and door 12 with an opening device 16 for automatically opening the door 12. Device 16 includes a rod 52 (reads on an extension arm), a motor 20, a pulley 62 to which a first end of a flexible cable 64 is fixed, an idle drive pulley 66, and gearwheels 28, 30 (see generally Figures 2-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carli as applied to claims above, and further in view of Archambault (USPN 4,951,693, previously cited in the IDS filed 10/31/2019).
As to claims 3-7, Carli fails to disclose the extension angle as claimed because in Carli, the opening device 16 is located at the top side of the door, rather than at a bottom side of the door. Alternatively, Archambault discloses the known use of a dishwasher door opening system located at the bottom side of the door (see Figure 1). It would have been obvious to modify Carli to be located at the bottom side of the door instead of the top, due to the finite number of locations along the door periphery, and also, as taught by Archambault. Optimizing the extension angle to 90 degrees would have been obvious to allow for opening of the door fully to a conventional loading position, thus positioning the axis of rotation of the motor perpendicular to a plane of the extension arm. 
The combination of Carli in view of Archambault disclose the door opening device at the bottom side of the door frame, and thus the door frame is pivotally mounted to a bottom of the cabinet and pivots about a hinge axis that extends substantially parallel to the axis of rotation of the motor. The opening device 16 of Carli would be located below the tub, proximate the back side of the cabinet; the language “proximate a back side of the cabinet” does not precisely describe how close these items are to one another, and therefore being in the same device may render them proximate. 
Claims 8-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carli as applied to claims above, and further in view of Assmann et al. herein referred to as “Assmann” (USPN 8,882,933, previously cited in the IDS filed 10/31/2019).
As to claims 8-9, Carli is silent regarding use of a latch and striker assembly. However, use of a conventional latch and striker system for the door to keep it closed during operation is known in the well-known in the art and taught by Assmann’s use of a latch keeper 5, push rod 6 moveable in the opening and closing directions, accommodated in a housing 7 and is biased by two tension springs 8 in the retracted position when door 4 is closed (see Assmann at Figures 1-2). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize a latch and striker type system to keep the door closed during wash cycles, and thus preventing water from flowing out of the machine or otherwise interrupt the washing cycle. 
As to claim 10, the applied art, particularly Assmann discloses use of a program-controlled door opening system to allow the position-locking mechanism of the push rod to be released; a cable is shown at cable system 10 (see Assmann at col. 3, lines 49-61 and Figures 1-2). 
As to claims 13-14, the applied prior art, particularly Assmann discloses the engagement angle being slightly angled as shown in Figure 1, see angle of latch keeper 5 relative to the cabinet. Although the specific numerical angle is not disclosed, it is evident from Figure 1 of Assmann that it is approximately in line, but not exactly, as a small angle exists. Optimization of this angle to between about 2 and 10 degrees or approximately 5 degrees would have been an obvious adjustment to accommodate the latching mechanism to ensure it latches in place. 
As to claim 15, Carli discloses the door frame is rotatable at its bottom hinge, and the rod 52 is mounted to a different location at the top side of the door frame (see Figure 1). 
As to claims 16-19, see analysis above with respect to Carli further in view of Assmann, including  for example with regard to claims 1, 2, 8-10. 
Allowable Subject Matter
Claims 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or disclose each of the features of claims 11 and 20, including “wherein the controller is further configured for performing a closing operation, the closing operation comprising: operating the motor to wind the cable and rotate the door frame toward the closed position; and actuating the latch assembly when the door frame reaches the engagement angle to pull the door frame to the closed position” (claims 11 and 20). The applied prior art does not disclose this “slow close feature” but instead seems to rely on manual closure from a user. Claim 12 depends from claim 11, and therefore contains the same allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.